Citation Nr: 1417931	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-08 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial compensable rating for the service-connected vasomotor rhinitis with deviation of the nasal septum status post septoplasty.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO.

The issue of service connection for a dental disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA examination in August 2009.  While the amount of obstruction due to nasal septum deviation was noted, the examiner made no finding with regard to any obstruction caused by the Veteran's vasomotor rhinitis, nor did the examiner indicate whether there were any related polyps.  This should be remedied on remand.

Additionally, the Board notes that the Veteran lives in Virginia and has appointed the Virginia Department of Veterans Services as his representative.  However, his appeal has been thus far adjudicated by the RO in Winston-Salem, North Carolina.  

As such, the representative has not been given the opportunity to submit a VA Form 646 or other argument on the Veteran's behalf.  If the Veteran's appeal continues to be adjudicated by the RO in Winston-Salem, North Carolina, he needs to be informed that his appointed representative is unable to provide representation and given the opportunity to change his appointment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to evaluate the current severity of his service-connected vasomotor rhinitis with deviation of the nasal septum.  The examination report should note whether the Veteran has any polyps as well as the percent of obstruction of the nasal passages, due to both the vasomotor rhinitis and the deviated septum.

2.  The claims file then should be submitted to his representative for an opportunity to present argument on the Veteran's behalf.  If this is not possible because the Veteran's representative is located in a different state from the RO, the Veteran should be informed of this fact and offered the opportunity to appoint other representation.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



